Title: From John Quincy Adams to John Adams, 6 May 1822
From: Adams, John Quincy
To: Adams, John


				
					My dear Son.
					Washington 6. May 1822
				
				I have received your two Letters of 5 and 22. April—with much pleasure; and it would have been with more, had not the hopes which I had formed from your success at the last term, been somewhat damped by certain accounts which have reached me, of a less favourable character—It has given me great pain to learn that you have in the course of the present term exposed yourself to the censure of the Government, and received a public admonition—And as dissipation and extravagance are always twin companions, I am also informed that you call upon your uncle for expenditures beyond your allowance, and beyond what either he or I think suitable for you—I must therefore at least postpone the permission which you request of going to Norwich during the ensuing vacation—The accounts I had heard both of and from you at the close of your last term were so flattering, and had raised my expectations so high, that I could not be disappointed without feeling it severely. Accordingly I learn from some of your own admissions in your correspondence here, that you are not rising in your Class, with any thing like the rapidity that you did at the close of the last year—You remember that after I was informed of the making up of the lists in your Class of last winter, I required as a condition that at the next Summer lists you should stand not lower than N. 12. and I pointed out an easy way of accomplishing it—You have preferred Slowing and receiving admonition and wasting time—I hope you will yet stand higher than last Winter—But I am yet not willing to renounce the delightful expectation of seeing you graduated among the very foremost Scholars of your Class—I shall see you graduated in no other way—For I have made up my mind not to be present at your Commencement, if at the settling of the lists last before that time, your name shall stand lower than N. 5. in your Class. I think it proper to give you this notice now, that you may be suitably impressed with what I do expect and demand of you—It is unceasing, unintermitted application to your studies, and unexceptionable moral conduct—I tell you plainly that I shall not be satisfied to find your name lower than N. 12. at the next lists, and that from what I have heard I have now little hope of finding it less than 16. Your success in the first term of your junior year, and the joy which it gave to the heart of your father, instead of stimulating you to increased exertions, has slackened your industry, and partially surrendered you up again to indolence and self-indulgence—The consequence is, that although you have not lost, but have rather gained ground in your standing, you have been far from rising upon a steady wing—That was what I required and expected of you—That was completely in your own power, and is yet so in a great degree—Your part at the exhibition, I understand was well performed. Your speaking is still distinguished for propriety, but yet requires more energy of intonation, and more emphatic action—I hope you intend to speak again for the Bolyston prize this year, and that you will prepare and discipline yourself to succeed in obtaining it—You may profitably employ a part of your approaching vacation to that purpose instead of acquiring the geographical knowledge of a visit to Norwich.By the Letters received here from your brother Charles it appears that he has not been successful in the Resolution he had formed of applying himself to study—He represents himself as having neither Resolution enough to overcome his habits of idleness, nor fortitude enough to bear contentedly the low Station in which they necessarily place him. He wishes therefore to leave College—A wish which I would readily gratify, if I could place him elsewhere in a situation where he might be preparing for a life of usefulness hereafter;  and where idleness would not be at his option—There is none of that description which occurs to me at present unless it be a midshipman’s place in the Navy—I must try him for another year in College; but as I apprehend one of the principal causes of his idleness is his living by himself and out of College, I must require that you and he should room together the next year, and I must desire you to aid him by your advice as well as your example to more assiduity in attention to his duties—His Classmate Aylwin I learn  has been disgracefully dismissed for dissipation and mis-conduct—I still hope that this will not happen to him. I will write to him after the vacation, when I know precisely what his standing is—In the meantime, I wish you to cheer, and encourage him, and persuade him by kind and gentle means to devote more time to his studies. Tell him if he will but employ his time upon his  duties, I will be satisfied with him be his standing what it may.I feel too much to say more, and remain / your affectionate father
				
					John Quincy Adams.
				
				
			